[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________
                                                                    FILED
                                      No. 05-11421        U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               ________________________          June 8, 2006
                                                             THOMAS K. KAHN
                         D.   C. Docket No. 02-60117-CV-CMA        CLERK

MARINELL RICHARDSON,

                                            Plaintiff-Counter-Defendant-Appellee,


                                            versus


TRICOM PICTURES AND PRODUCTIONS, INC.,
a Florida corporation,

                                            Defendant-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                       (June 8, 2006)


Before BLACK and PRYOR, Circuit Judges, and CONWAY*, District Judge.


       *
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      After reviewing the parties’ briefs, the record, and the relevant case law, we

conclude the district court did not err when it denied Appellant’s Rule 50(b)

renewed motion for judgment as a matter of law.

      AFFIRMED.




                                         2